                Case 1:20-cv-02154-LGS Document 77 Filed 11/25/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 FRANCIS DIDONATO,                                                :
                                              Plaintiff,          :
                                                                  :     20 Civ. 2154 (LGS)
                            -against-                             :
                                                                  :           ORDER
 GC SERVICES LIMITED PARTNERSHIP, et al.,                         :
                                              Defendants.         :
 -------------------------------------------------------------    X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on November 20, 2020, Defendants filed a pre-motion letter in anticipation of a

motion to compel Plaintiff to respond to Interrogatory No. 8 of GC Services LP’s Third Set of

Interrogatories to Plaintiff, which requests that Plaintiff “[p]rovide the current mailing address, telephone

number and email address for Anita Durst, the person identified in [Plaintiff’s] deposition on November

2, 2020,” and “if current information is unknown,” that Plaintiff “provide [Ms. Durst’s] last known

mailing address, telephone number, and email address,” (“Interrogatory No. 8”). Dkt. No. 73.

        WHEREAS, Defendants’ pre-motion letter indicates that during Plaintiff’s deposition on

November 2, 2020, he testified that “the alleged wrongful collection attempts interfered with and

ultimately terminated his relationship with his former girlfriend, Anita Durst.” Dkt. No. 73.

        WHEREAS, on November 24, 2020, Plaintiff filed a responsive letter to Defendants’ November

20, 2020, pre-motion letter. Dkt. No. 75. It is hereby

        ORDERED, that Defendants’ November 20, 2020, pre-motion letter is construed as a motion to

compel. For substantially the reasons in Defendants’ motion to compel, it is hereby

        ORDERED, that by December 4, 2020, Plaintiff shall either (i) provide Defendants with Ms.

Durst’s contact information or last known contact information in response to Interrogatory No. 8, or (ii)

file a stipulation agreeing not to raise any alleged impacts on his relationship with Ms. Durst as a

component of his actual damages and not to identify Ms. Durst as a witness who could corroborate his

emotional distress claim (the “Stipulation”). It is further,
              Case 1:20-cv-02154-LGS Document 77 Filed 11/25/20 Page 2 of 2


       ORDERED, that if Plaintiff files the Stipulation, Defendants may not subpoena Ms. Durst, as

such discovery would be unduly invasive and not proportional to the needs of the case.

       The Clerk of Court is respectfully directed to close Docket No. 73.

Dated: November 25, 2020
       New York, New York




                                                    2
